Citation Nr: 1427601	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  11-06 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a low back disability, including as secondary to service-connected disabilities.  

2.  Entitlement to service connection for a right knee disability, including as secondary to service-connected disabilities.  

3.  Entitlement to an increased rating in excess of 10 percent for the residuals of an injury of the left knee.  

4.  Entitlement to an increased (compensable) rating for bilateral hearing loss.  

5.   Entitlement to an increased (compensable) rating for gastroesophageal reflux disease (GERD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant (the Veteran) and his spouse


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1976 to September 1979, with additional National Guard service.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision of the North Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In July 2012, a videoconference Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Regarding the issues of service connection for low back and right knee disabilities, the Board notes that the Veteran's primary contention is that these disabilities are caused or aggravated by a service-connected disability; primarily, the Veteran's left knee injury residuals.  While it is noted that the Veteran underwent a VA examination in February 2010 at which time the examiner opined that these claimed disorders were not related to the service-connected left knee, part of the rationale for that opinion was that the Veteran did not have an altered gait.  Since that time, medical evidence showing that the Veteran walked with an antalgic gait has been received.  Moreover, the record shows that in September 2013 the Veteran underwent a total left knee replacement, the disability from which has not been considered by a VA examination.  In addition, it is noted that secondary service connection may be established by aggravation, a possibility that was not addressed by the VA examiner.  As such, the Board finds that further examination is warranted.  

Regarding the claims for increased evaluation, it is noted that the Veteran has not been afforded a recent examination of his GERD.  During the hearing before the undersigned, he gave credible testimony that this disorder was compensably disabling.  At that time, the Veteran also testified that his service-connected bilateral hearing loss and left knee disorder had increased in disability.  In light of this testimony, it is found that additional examinations are warranted.

Finally, as noted, the Veteran underwent a total left knee replacement in September 2013.  The record shows that he has been receiving treatment from private sources and, while some of these treatment records have been submitted for review, the Board believes that in order to determine precisely if and when an increase in the left knee disorder to the point when a total knee replacement was needed occurred, all of these records should be available.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary consent, the AOJ should contact the private medical care provider who has been treating the Veteran's left knee disability since 2010 and request copies, for association with the claims folder, of any and all records of treatment that the Veteran received at that facility since 2001 for any of the disorders at issue herein.  

2.  Following completion of the above, the AOJ should arrange for the Veteran to undergo a medical examination to ascertain the current nature and etiology of his low back and right knee disorders.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent or more) that either the low back or right knee disorders are of service onset or caused or aggravated by the service-connected left knee injury residuals.  

In addition, the examiner should conduct an examination to determine the current extent of the Veteran's left knee disability.  X-rays and/or other diagnostic studies should be done, as deemed appropriate by the examiner.  The examiner must provide a thorough description of the appellant's service-connected disorder and render objective clinical findings concerning the severity of the disability, to include observations of pain on motion, deformity, excess fatigability, incoordination, weakened movement, instability and other functional limitations, if any.  The examiner must then render an opinion concerning the effect of the appellant's service-connected left knee injury residuals on his ordinary activity and his ability to procure and maintain employment.

3.  The AOJ should arrange for the Veteran to undergo an audiologic evaluation to ascertain the current nature and extent of the Veteran's bilateral hearing loss.  

4.  The AOJ should arrange for the Veteran to undergo a medical examination to ascertain the current nature and extent of the Veteran's GERD.  

The claims folder should be made available for review in connection with these examinations.  The examiners should provide complete rationale for all conclusions reached.  

5.  Thereafter, the AOJ should readjudicate the issues on appeal.  If any determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2013).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


